THE THIRTEENTH COURT OF APPEALS

                                   13-12-00288-CV


                      IN THE ESTATE OF BETTY LOU HUGHES


                                On appeal from the
                       County Court of Jefferson County, Texas
                               Trial Cause No. 96313


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

October 24, 2013.